DETAILED ACTION
1.          Claims 1-17 and 27-29 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 12/16/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-17 and 27-29 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of performing channel detection for a time-frequency resource corresponding to a synchronous broadcast block (SSB) in a basic group and a time-frequency resource corresponding to a SSB in an extended group to be sent respectively, wherein each of the basic group and the extended group includes a SSB with a same sequence number and each group corresponds to a different time-frequency resource, as described in independent claims 1, 7, 12, and 27.

Of particular relevance are the following,
     Non-patent literature document R1-1807225 “Design Considerations for SSB in NR-U” (hereinafter “NPL1”) discusses options for transmitting SS/PBCH (or SSB) when a channel is not available and there is a required periodicity for transmitting the SSB. NPL1 discusses the option of continuously transmitting the SSB over an entire time window when the channel is unavailable, but the UE does not know the frame boundary. Although this may be interpreted as a type of repetition (same sequence number for SSBs), this not the same as performing channel detection for a time-frequency resource corresponding to a synchronous broadcast block (SSB) in a basic group and a time-frequency resource corresponding to a SSB in an extended group to be sent respectively, wherein each of the basic group and the extended group includes a SSB with a same sequence number and each group corresponds to a different time-frequency resource.
     Non-patent literature document R1-1806856 “SS/PBCH block transmission on NR-U” (hereinafter “NPL2”) discusses options for overcoming LBT interruptions to SS/PBCH transmissions wherein measurements of SS/PBCH are impacted at the UE. NPL2 suggests multiple transmissions (repetitions) of the SS/PBCH as “additional occasions” that may overcome deficiencies related to a configured periodical SS/PBCH. Although this may be interpreted as repeating SSB with the same sequence number, this is not the same as performing channel detection for a time-frequency resource corresponding to a synchronous broadcast block (SSB) in a basic group and a time-frequency resource corresponding to a SSB in an extended group to be sent respectively, wherein each of the basic group and the extended group includes a SSB with a same sequence number and each group corresponds to a different time-frequency resource.
     Non-patent literature document R1-1803978 “Discussion on SS/PBCH block waveform for NR-U” (hereinafter “NPL3”) discusses options for transmitting SS/PBCH when having to meet obligations under occupied channel bandwidth regulations. NPL3 specifically states, “For the duplicated SS/PBCH blocks transmission in different cells, the PRBs of duplicated SS/PBCH blocks can be shifted with each other to reduce interference.” This suggests that the SS/PBCH is repeated, may have the same sequence number, and may be transmitted over different time-frequency resources, but this is not the same as performing channel detection for a time-frequency resource corresponding to a synchronous broadcast block (SSB) in a basic group and a time-frequency resource corresponding to a SSB in an extended group to be sent respectively, wherein each of the basic group and the extended group includes a SSB with a same sequence number and each group corresponds to a different time-frequency resource.
     US PGPub 2020/0344705 A1 to Tang is similarly concerned with the transmission/reception of synchronization signals (Tang: [0006]), in which a terminal device is operable to receive a plurality of synchronization signals in a synchronization signal period, wherein a same sequence is adopted for the multiple synchronization signals (Tang: [0006-0008]). However, Tang discloses these synchronization signals may be transmitted on the same time-frequency resource (Tang: [0086], [0122], and [0130]), and this is not the same as performing channel detection for a time-frequency resource corresponding to a synchronous broadcast block (SSB) in a basic group and a time-frequency resource corresponding to a SSB in an extended group to be sent respectively, wherein each of the basic group and the extended group includes a SSB with a same sequence number and each group corresponds to a different time-frequency resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0174466 A1 to Zhang et al. at [0054], [0080], [0147], [0249];
US PGPub 2020/0068514 A1 to Liu et al. at [0099], [0109];
US PGPub 2020/0154376 A1 to Ko et al. at [0006], [0018], [0101], [0142], [0252];
US PGPub 2020/016054 A1 to Liu et al. at [0015-0020], [0068], [0113], [0161-0163];
US PGPub 2020/0344815 A1 to Svedman at [0130-0139];
US PGPub 2020/0413356 A1 to Wang et al. at [0018], [0079];
US PGPub 2021/0007065 A1 to Ko et al. at [0103], [0124], [0139-0142], [0308];
US PG Pub 2021/0084687 A1 to Liu et al. at [0200-0211];
US PGPub 2021/0153107 A1 to Xu et al. at [0043], [0066], [0185-0188];
US PGPub 2021/0167940 A1 to Islam et al. at [0018], [0027], [0065], [0107], [0117].
            
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 17, 2022